 



Exhibit 10.1
ADVENTRX PHARMACEUTICALS, INC.
2005 EQUITY INCENTIVE PLAN
1. Purpose. The 2005 Equity Incentive Plan (the “Plan”) of ADVENTRX
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is intended to
encourage ownership of Stock by employees, consultants and directors of the
Company and Affiliates and to provide additional incentive for them to promote
the success of the Company’s business through the grant of Awards. The Plan is
intended to be an incentive stock option plan within the meaning of Section 422
of the Code, but not all Awards are required to be Incentive Options.
2. Definitions. As used in the Plan, the terms set forth below shall have the
meanings set forth below:
     2.1 Accelerate, Accelerated, and Acceleration means: (a) when used with
respect to an Option or Stock Appreciation Right, that as of the time of
reference the Option or Stock Appreciation Right will become exercisable with
respect to some or all of the Stock or Stock Appreciation Right for which it was
not then otherwise exercisable by its terms; (b) when used with respect to
Restricted Stock or Restricted Stock Units, that the Risk of Forfeiture
otherwise applicable to such Stock or Restricted Stock Units shall expire with
respect to some or all of the Restricted Stock or Units then still otherwise
subject to the Risk of Forfeiture; and (c) when used with respect to Performance
Units, that the applicable Performance Goals shall be deemed to have been met as
to some or all of the Units.
     2.2 Acquisition means a merger or consolidation of the Company with or into
another person or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions.
     2.3 Affiliate means any corporation, partnership, limited liability
company, business trust, or other entity controlling, controlled by or under
common control with the Company.
     2.4 Award means any grant or sale pursuant to the Plan of Options, Stock
Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock Units
or Stock Grants.
     2.5 Award Agreement means an agreement between the Company and a
Participant, setting forth the terms and conditions of an Award.
     2.6 Board means the Board of Directors of the Company.
     2.7 Change of Control means the occurrence of any of the following after
the date of the approval of the Plan by the Board:
          (a) an Acquisition, unless in connection with any merger or
consolidation securities possessing more than 50% of the total combined voting
power of the survivor’s or acquiror’s outstanding securities (or the securities
of any parent thereof) are held by a person or persons who held securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities immediately prior to that transaction;
          (b) any person or group of persons (within the meaning of
Section 13(d)(3) of the Exchange Act) directly or indirectly acquires beneficial
ownership (determined pursuant to Rule 13d-3 promulgated under the Exchange Act)
of securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders that the Board does not recommend such
stockholders accept, other than (i) the Company or an Affiliate, (ii) an
employee benefit plan of the Company or any Affiliates, (iii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Affiliates, or (iv) an underwriter temporarily holding securities pursuant
to an offering of such securities;
          (c) over a period of 36 consecutive months or less, there is a change
in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more proxy contests for the election of Board members, to be composed of
individuals who either

1



--------------------------------------------------------------------------------



 



(i) have been Board members continuously since the beginning of that period, or
(ii) have been elected or nominated for election as Board members during such
period by at least a majority of the Board members described in the preceding
clause (i) who were still in office at the time that election or nomination was
approved by the Board; or
          (d) a majority of the Board votes in favor of a decision that a Change
of Control has occurred.
     2.8 Code means the Internal Revenue Code of 1986, as amended, or any
successor statutes thereto, and any regulations issued from time to time
thereunder.
     2.9 Committee means the Compensation Committee of the Board, which in
general is responsible for the administration of the Plan, as provided in
Section 5. For any period during which no such committee is in existence,
“Committee” means the Board, and all authority and responsibility assigned to
the Committee under the Plan shall be exercised, if at all, by the Board.
     2.10 Continuous Service means the absence of any interruption or
termination of service as an employee, director or consultant of the Company or
any Subsidiary. Continuous Service shall not be considered interrupted during
any period of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company and any Parent,
Subsidiary or successor of the Company.
     2.11 Covered Employee means an employee who is a “covered employee” within
the meaning of Section 162(m) of the Code.
     2.12 Effective Date means May 24, 2005, the date the requisite number of
stockholders of the Company approved the Plan.
     2.13 Exchange Act means the Securities Exchange Act of 1934, as amended.
     2.14 Grant Date means the date as of which an Award is granted, as
determined under Section 7.1(a).
     2.15 Incentive Option means an Option which by its terms is to be treated
as an “incentive stock option” within the meaning of Section 422 of the Code.
     2.16 Market Value means the value of a share of Stock on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Market Value of a share of
Stock as of any date is the closing price for a Stock as reported on the
American Stock Exchange LLC (or on any national securities exchange or other
established market on which the Stock is then listed) for that date or, if no
closing price is reported for that date, the closing price on the next preceding
date for which a closing price was reported.
     2.17 Nonstatutory Option means any Option that is not an Incentive Option.
     2.18 Option means an option to purchase Stock.
     2.19 Optionee means a Participant to whom an Option shall have been granted
under the Plan.
     2.20 Parent means a parent corporation of the Company, whether now or
hereafter existing, as defined by Section 424(e) of the Code.
     2.21 Participant means any holder of an outstanding Award under the Plan.
     2.22 Performance Criteria means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to establish
Performance Goals are limited to: pre- or after-tax net earnings, sales growth,
operating earnings, operating cash flow, return on net assets, return on
stockholders’ equity, return on assets, return on capital, Stock price growth,
stockholder returns, gross or net profit margin, earnings per share, price per
share of Stock, and market

2



--------------------------------------------------------------------------------



 



share, any of which may be measured either in absolute terms or as compared to
any incremental increase or as compared to results of a peer group, results of
clinical trial or FDA approvals. The Committee will, in the manner and within
the time prescribed by Section 162(m) of the Code in the case of Qualified
Performance-Based Awards, objectively define the manner of calculating the
Performance Criteria it selects to use for such Performance Period for such
Participant.
     2.23 Performance Goals means, for a Performance Period, the written goals
established by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit,
Subsidiary, or an individual.
     2.24 Performance Period means the one or more periods, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals will be measured for purposes of
determining a Participant’s right to, and the payment of, a Performance Unit.
     2.25 Performance Unit means a right granted to a Participant under
Section 7.5 to receive cash, Stock or other Awards, the payment of which is
contingent on achieving Performance Goals established by the Committee.
     2.26 person means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
     2.27 Qualified Performance-Based Awards means Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.
     2.28 Restricted Stock means a grant or sale of Stock to a Participant
subject to a Risk of Forfeiture.
     2.29 Restricted Stock Units means rights to receive Stock at the close of a
Restriction Period, subject to a Risk of Forfeiture.
     2.30 Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock or Restricted Stock
Units, during which the Restricted Stock or Restricted Stock Units are subject
to a Risk of Forfeiture described in the applicable Award Agreement.
     2.31 Risk of Forfeiture means a limitation on the right of the Participant
to retain Restricted Stock or Restricted Stock Units, including a right in the
Company to reacquire Restricted Stock at less than the then Market Value of such
Restricted Stock, arising because of the occurrence or non-occurrence of
specified events or conditions.
     2.32 Securities Act means the Securities Act of 1933, as amended.
     2.33 SEC means the Securities and Exchange Commission.
     2.34 Stock means common stock, par value $0.001 per share, of the Company,
and such other securities as may be substituted for Stock pursuant to Section 8.
     2.35 Stock Appreciation Right means a right to receive any excess in the
Market Value of a share of Stock (except as otherwise provided in
Section 7.2(c)) over a specified exercise price.
     2.36 Stock Grant means the grant of Stock not subject to restrictions or
other forfeiture conditions.
     2.37 Subsidiary means a subsidiary corporation of the Company, whether now
or hereafter existing, as defined in Section 424(f) of the Code.

3



--------------------------------------------------------------------------------



 



     2.38 Ten Percent Owner means a person who owns, or is deemed within the
meaning of Section 422(b)(6) of the Code to own, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company (or
any Parent or Subsidiary of the Company). Whether a person is a Ten Percent
Owner shall be determined with respect to an Option based on the facts existing
immediately prior to the Grant Date of the Option.
     2.39 Vesting Commencement Date means, with respect to an Option or Stock
Appreciation Right, the date, determined by the Committee, on which the vesting
of the Option or Stock Appreciation Right shall commence, which may be the Grant
Date or a date prior to or after the Grant Date.
3. Term of the Plan. Unless the Plan shall have been earlier terminated by the
Board, Awards may be granted under the Plan at any time in the period commencing
on the Effective Date and ending immediately prior to the tenth anniversary of
the Effective Date. Awards granted pursuant to the Plan within that period shall
not expire solely by reason of the termination of the Plan.
4. Stock Subject to the Plan. Subject to Section 8, the maximum aggregate number
of shares of Stock which may be issued pursuant to or subject to outstanding
Awards granted under the Plan is 6,000,000, plus an annual increase to be
automatically added on the first day of the Company’s fiscal year beginning in
2006 equal to the lesser of (i) one percent of the number of outstanding shares
of Stock on such day, (ii) 750,000 and (iii) such other amount as the Board may
specify prior to the date such annual increase is to take effect. The maximum
aggregate number of shares of Stock which may be issued pursuant to or subject
to outstanding Incentive Options granted under the Plan is 5,000,000. For
purposes of applying the foregoing limitations, if any Option or Stock
Appreciation Right expires, terminates, or is cancelled for any reason without
having been exercised in full, or if any other Award is forfeited by the
recipient, the shares of Stock not purchased by the Optionee or which are
forfeited by the recipient shall again be available for Awards to be granted
under the Plan. In addition, exercise or settlement of any Award shall not count
against the foregoing limitations except to the extent settled in the form of
Stock. Stock issued pursuant to Awards granted under the Plan and later
repurchased by the Company pursuant to any repurchase right (other than the
repurchase of shares that have not vested and are subject to forfeiture prior to
vesting) that the Company may have shall not be available for future grant of
Awards under the Plan.
5. Administration. The Plan shall be administered by the Committee; provided,
however, that at any time and on any one or more occasions the Board may itself
exercise any of the powers and responsibilities assigned the Committee under the
Plan and when so acting shall have the benefit of all of the provisions of the
Plan pertaining to the Committee’s exercise of its authorities hereunder.
Subject to the provisions of the Plan, the Committee shall have complete
authority, in its discretion, to make or to select the manner of making all
determinations with respect to each Award to be granted by the Company under the
Plan, including the employee, consultant or director to receive the Award and
the form of Award. In making such determinations, the Committee may take into
account the nature of the services rendered by the respective employees,
consultants, and directors, their present and potential contributions to the
success of the Company and Affiliates, and such other factors as the Committee
in its discretion shall deem relevant. Subject to the provisions of the Plan,
the Committee shall also have complete authority to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to it, to determine
the terms and provisions of the respective Award Agreements (which need not be
identical), and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee’s determinations made in good faith on
matters referred to in the Plan shall be final, binding and conclusive on all
persons having or claiming any interest under the Plan or an Award made pursuant
to hereto.
6. Authorization of Grants.
     6.1 Eligibility. The Committee may grant from time to time and at any time
prior to the termination or expiration of the Plan one or more Awards, either
alone or in combination with any other Awards, to any employee of or consultant
to one or more of the Company and Affiliates or to any non-employee member of
the Board or of any board of directors (or similar governing authority) of any
Affiliate. However, only employees of the Company, and of any Parent or
Subsidiary of the Company, shall be eligible for the grant of an Incentive
Option. Further, in no event shall the number of shares of Stock covered by
Options or other Awards granted to any one person in any one calendar year
exceed 1,500,000 shares of Stock subject to the Plan.

4



--------------------------------------------------------------------------------



 



     6.2 General Terms of Awards. Each grant of an Award shall be subject to all
applicable terms and conditions of the Plan (including but not limited to any
specific terms and conditions applicable to that type of Award set out in the
following Section), and such other terms and conditions, not inconsistent with
the terms of the Plan, as the Committee may prescribe. No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant has (a) (i) executed an Award Agreement with respect to such
Award and delivered a fully executed copy of such Award Agreement to the
Company, or (ii) otherwise affirmatively assented to the terms and conditions of
an Award Agreement with respect to such Award, including by “click through”
agreement, pursuant to procedures and guidelines approved by the Committee, and
(b) otherwise complied with the applicable terms and conditions of such Award.
     6.3 Effect of Termination of Employment, Disability or Death.
          (a) Termination of Employment, Etc. Unless the Committee shall provide
otherwise with respect to any Award, if the Participant’s employment or other
association with the Company and Affiliates ends for any reason other than by
total disability or death, including because of the Participant’s employer
ceasing to be an Affiliate, (i) any outstanding Option or Stock Appreciation
Right of the Participant shall cease to be exercisable in any respect not later
than 90 days following that event and, for the period it remains exercisable
following that event, shall be exercisable only to the extent exercisable at the
date of that event, subject to the condition that no Option or Stock
Appreciation Right shall be exercised after its expiration in accordance with
its terms, and (ii) any other outstanding Award of the Participant shall be
forfeited or otherwise subject to return to or repurchase by the Company on the
terms specified in the applicable Award Agreement. Military or sick leave or
other public (such as jury duty) or personal leave approved by an authorized
representative of the Company shall not be deemed a termination of employment or
other association, provided that it does not exceed the longer of 90 days or the
period during which the absent Participant’s reemployment rights, if any, are
guaranteed by statute or by contract.
          (b) Disability of Participant. If a Participant’s employment or other
association with the Company and Affiliates ends due to disability (as defined
in Section 22(e)(3) of the Code), and such Participant was in Continuous Service
from the Grant Date until the date of termination of service, (i) any
outstanding Option or Stock Appreciation Right may be exercised at any time
within six months following the date of termination of service, but only to the
extent of the accrued right to exercise at the time of termination of service,
subject to the condition that no Option or Stock Appreciation Right shall be
exercised after its expiration in accordance with its terms and (ii) any other
outstanding Award or the Participant shall be forfeited or otherwise subject to
return or repurchase by the Company on the terms specified in the applicable
Award Agreement.
          (c) Death of Participant. In the event of the death of a Participant
who is at the time of such Participant’s death an employee, director or
consultant and who was in Continuous Service as from the Grant Date until the
date of death, (i) any outstanding Option or Stock Appreciation Right of such
Participant shall cease to be exercisable in any respect not later than
12 months following the date of death and, for the period it remains exercisable
following the date of death, shall be exercisable by such Participant’s estate
or by a person who acquired the right to exercise such Award by bequest,
inheritance or otherwise as a result of the Participant’s death, but only to the
extent exercisable at the date of death, subject to the condition that no Option
or Stock Appreciation Right shall be exercised after its expiration in
accordance with its terms, and (ii) any other outstanding Award of such
Participant shall be forfeited or otherwise subject to return to or repurchase
by the Company on the terms specified in the applicable Award Agreement.
     6.4 Transferability of Awards. Except as otherwise provided in this
Section 6.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
of a Participant’s rights in any Award may be exercised during the life of the
Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of an Award of a Nonstatutory
Option, or Restricted Stock, provide that such Award may be transferred by the
recipient through a gift or domestic relations order in settlement of marital
property rights to any of the following donees or transferees and may be
reacquired by the Participant from any of such donors or transferees:
          (a) any “family member,” which includes any child, stepchild,
grandchild, parent, stepparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-

5



--------------------------------------------------------------------------------



 



law, or sister-in-law, including adoptive relationships and any individual
sharing the Participant’s household (other than a tenant or employee);
          (b) a trust in which family members have more than 50% of the
beneficial interests;
          (c) a foundation in which “family members” (or the Participant)
control the management of assets; and
          (d) any other entity in which “family members” (or the Participant)
own more than 50% of the voting interests.
provided, that (x) any such transfer is without payment of any consideration
whatsoever and that no transfer shall be valid unless first approved by the
Committee, acting in its sole discretion; (y) the Award Agreement pursuant to
which such Awards are granted, and any amendments thereto, must be approved by
the Committee and must expressly provide for transferability in a manner
consistent with this Section 6.4; and (z) subsequent transfers of transferred
Awards shall be prohibited except in accordance with this Section 6.4. Following
transfer, any such Awards shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, provided that the
term of the Plan or in the Award Agreement shall continue to be applied with
respect to the original Participant, following which any Options or Stock
Appreciation Rights shall be exercisable by the transferee only to the extent,
and for the periods specified in the Award Agreement or Section 6.3, as
applicable.
7. Specific Terms of Awards.
     7.1 Options.
          (a) Date of Grant. The granting of an Option shall take place at the
time specified in the Award Agreement. Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be a date other than the date on
which the Award Agreement shall have been duly executed and delivered by the
Company and the Optionee.
          (b) Exercise Price. The per share price at which Stock may be acquired
under each Incentive Option shall be not less than 100% of the Market Value of a
share of Stock on the Grant Date, or not less than 110% of the Market Value of a
share of Stock on the Grant Date if the Optionee is a Ten Percent Owner. The
price at which shares may be acquired under each Nonstatutory Option shall not
be so limited solely by reason of this Section.
          (c) Option Period. No Incentive Option may be exercised on or after
the tenth anniversary of the Grant Date, or on or after the fifth anniversary of
the Grant Date if the Optionee is a Ten Percent Owner. The Option period under
each Nonstatutory Option shall not be so limited solely by reason of this
Section.
          (d) Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. Unless the Committee specifically determines otherwise at the
time of the grant of the Option, each Option shall vest and become exercisable,
cumulatively, as to one-fourth of the Stock originally subject to the Option at
the first anniversary of the Vesting Commencement Date and as to one
forty-eighth of the Stock originally subject to the Option at the end of each
successive month thereafter until all of the Stock subject to the Option have
vested, subject to Section 6.3. In the case of an Option not otherwise
immediately exercisable in full, the Committee may Accelerate such Option in
whole or in part at any time; provided, however, that in the case of an
Incentive Option, any such Acceleration of the Option would not cause the Option
to fail to comply with the provisions of Section 422 of the Code or the Optionee
consents to the Acceleration.
          (e) Method of Exercise. An Option may be exercised by the Optionee
giving written notice, in the manner provided in Section 15, specifying the
number of shares of Stock with respect to which the Option is then being
exercised. The notice shall be accompanied by payment in the form of cash or
check payable to the order of the Company in an amount equal to the exercise
price of the Stock to be purchased or, if the Committee had so

6



--------------------------------------------------------------------------------



 



authorized on the grant of an Incentive Option or on or after grant of a
Nonstatutory Option (and subject to such conditions, if any, as the Committee
may deem necessary to avoid adverse accounting effects to the Company) by
delivery to the Company of
                    (i) Stock having a Market Value equal to the exercise price
of the Stock to be purchased upon exercise of such Option, or
                    (ii) unless or to the extent not prohibited by applicable
law, the Optionee’s executed promissory note in the principal amount equal to
the exercise price of the shares to be purchased and otherwise in such form as
the Committee shall have approved.
If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within 30 days thereafter but subject to the remaining provisions of the Plan,
the Company shall deliver or cause to be delivered to the Optionee or his agent
a certificate or certificates for the number of shares of Stock then being
purchased. Such shares of Stock shall be fully paid and nonassessable.
          (f) Limit on Incentive Option Characterization. An Incentive Option
shall be considered to be an Incentive Option only to the extent that the number
of shares of Stock for which the Option first becomes exercisable in a calendar
year do not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit.” The current limit for any Optionee for
any calendar year shall be $100,000 minus the aggregate Market Value at the date
of grant of the number of shares of Stock available for purchase for the first
time in the same year under each other Incentive Option previously granted to
the Optionee under the Plan, and under each other incentive stock option
previously granted to the Optionee under any other incentive stock option plan
of the Company and Affiliates. Any Stock which would cause the foregoing limit
to be violated shall be deemed to have been granted under a separate
Nonstatutory Option, otherwise identical in its terms to those of the Incentive
Option.
          (g) Notification of Disposition. Each person exercising any Incentive
Option granted under the Plan shall be deemed to have covenanted with the
Company to report to the Company any disposition of such shares prior to the
expiration of the holding periods specified by Section 422(a)(1) of the Code
and, if and to the extent that the realization of income in such a disposition
imposes upon the Company federal, state, local or other withholding tax
requirements, or any such withholding is required to secure for the Company an
otherwise available tax deduction, to remit to the Company an amount in cash
sufficient to satisfy those requirements.
          (h) Automatic Option Grants. The provisions set forth in this
Section 7.1(h) shall not be amended more than once every six months other than
to comport with changes in the Code, the Employee Retirement Income Security Act
of 1974, as amended, or the rules promulgated thereunder. All grants of Options
to non-employee directors under the Plan shall be automatic and nondiscretionary
and shall be made strictly in accordance with the following provisions:
                    (i) No person shall have any discretion to select which
non-employee directors shall be granted Options.
                    (ii) Each non-employee director shall be automatically
granted a Nonstatutory Option (an “Automatic Director Option”) to purchase
50,000 shares of Stock at the first meeting of the Board following the annual
meeting of stockholders in each year, commencing with the 2005 annual meeting of
stockholders, provided that such director is not an employee and if, as of such
date, such non-employee director shall have served on the Board for at least the
preceding six months.
                    (iii) The terms of an Automatic Director Option granted
hereunder shall be as follows:

7



--------------------------------------------------------------------------------



 



     (A) the term of the Automatic Director Option shall be 10 years;
     (B) the exercise price per share shall be 105% of the Market Value per
share on the date of grant of the Automatic Director Option. In the event that
the date of grant of the Automatic Director Option is not a trading day, the
exercise price per share shall be 105% of the Market Value on the next trading
day immediately following the date of grant of the Automatic Director Option;
     (C) subject to Section 9, the Automatic Director Option shall become
exercisable as to 1/12th of the shares subject to the Automatic Director Option
at the end of each calendar month after its date of grant, provided that the
Optionee was in Continuous Service on such dates;
     (D) except as the terms of this Section 7.1(h) otherwise provide, the terms
and conditions of the Plan shall apply to Automatic Director Options.
                    (iv) In the event that any Automatic Director Option granted
under the Plan would cause the number of shares subject to outstanding Options
plus the number of shares previously purchased under Options to exceed the total
number of authorized shares then available under the Plan, the remaining shares
available for Option grant shall be granted under Options to the non-employee
directors on a pro rata basis. No further grants shall be made until such time,
if any, as additional shares become available for grant under the Plan through
action of the Board or the stockholders to increase the number of shares which
may be issued under the Plan or through cancellation or expiration of Awards
previously granted hereunder.
     7.2 Stock Appreciation Rights.
          (a) Tandem or Stand-Alone. Stock Appreciation Rights may be granted in
tandem with an Option (at or, in the case of a Nonstatutory Option, after, the
award of the Option), or alone and unrelated to an Option. Stock Appreciation
Rights in tandem with an Option shall terminate to the extent that the related
Option is exercised, and the related Option shall terminate to the extent that
the tandem Stock Appreciation Rights are exercised.
          (b) Exercise Price. Stock Appreciation Rights shall have such exercise
price as the Committee may determine, except that in the case of Stock
Appreciation Rights in tandem with Options, the exercise price of the Stock
Appreciation Rights shall equal the exercise price of the related Option.
          (c) Other Terms. Except as the Committee may deem inadvisable or
inapplicable in the circumstances, Stock Appreciation Rights shall be subject to
terms and conditions substantially similar to those applicable to a Nonstatutory
Option. In addition, a Stock Appreciation Right related to an Option which can
only be exercised during limited periods following a Change of Control may
entitle the Participant to receive an amount based upon the highest price paid
or offered for Stock in any transaction relating to the Change of Control or
paid during the 30-day period immediately preceding the occurrence of the Change
of Control in any transaction reported in the stock market in which the Stock is
normally traded.
     7.3 Restricted Stock.
          (a) Purchase Price. Shares of Restricted Stock shall be issued under
the Plan for such consideration, in cash, other property or services, or any
combination thereof, as is determined by the Committee.
          (b) Issuance of Certificates. Each Participant receiving a Restricted
Stock Award, subject to Section 7.3(c), shall be issued a stock certificate in
respect of such Restricted Stock. Such certificate shall be registered in the
name of such Participant, and, if applicable, shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award
substantially in the following form:

8



--------------------------------------------------------------------------------



 



THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE 2005 EQUITY INCENTIVE
PLAN OF THE ISSUER AND AN AWARD AGREEMENT ENTERED INTO BY THE REGISTERED OWNER
AND THE ISSUER. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
THE ISSUER.
          (c) Escrow of Shares. The Committee may require that the stock
certificates evidencing Restricted Stock be held in custody by a designated
escrow agent (which may but need not be the Company) until the restrictions
thereon shall have lapsed, and that the Participant deliver a stock power,
endorsed in blank, relating to the Stock covered by such Award.
          (d) Restrictions and Restriction Period. During the Restriction Period
applicable to Restricted Stock, such shares shall be subject to limitations on
transferability and a Risk of Forfeiture arising on the basis of such conditions
related to the performance of services, Company or Affiliate performance or
otherwise as the Committee may determine and provide for in the applicable Award
Agreement. Any such Risk of Forfeiture may be waived or terminated, or the
Restriction Period shortened, at any time by the Committee on such basis as it
deems appropriate.
          (e) Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award.
Except as otherwise provided in the Plan or the applicable Award Agreement, at
all times prior to lapse of any Risk of Forfeiture applicable to, or forfeiture
of, an Award of Restricted Stock, the Participant shall have all of the rights
of a stockholder of the Company, including the right to vote, and the right to
receive any dividends with respect to, the Restricted Stock. The Committee, as
determined at the time of Award, may permit or require the payment of cash
dividends to be deferred and, if the Committee so determines, reinvested in
additional Restricted Stock to the extent shares are available under Section 4.
          (f) Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant promptly if not theretofore so
delivered.
     7.4 Restricted Stock Units.
          (a) Character. Each Restricted Stock Unit shall entitle the recipient
to a share of Stock at a close of such Restriction Period as the Committee may
establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.
          (b) Form and Timing of Payment. Payment of earned Restricted Stock
Units shall be made in a single lump sum following the close of the applicable
Restriction Period. At the discretion of the Committee, Participants may be
entitled to receive payments equivalent to any dividends declared with respect
to Stock referenced in grants of Restricted Stock Units but only following the
close of the applicable Restriction Period and then only if the underlying Stock
shall have been earned. Unless the Committee shall provide otherwise, any such
dividend equivalents shall be paid, if at all, without interest or other
earnings.
     7.5 Performance Units.
          (a) Character. Each Performance Unit shall entitle the recipient to
the value of a specified number of shares of Stock, over the initial value for
such number of shares, if any, established by the Committee at the time of
grant, at the close of a specified Performance Period to the extent specified
Performance Goals shall have been achieved.
          (b) Earning of Performance Units. The Committee shall set Performance
Goals in its discretion which, depending on the extent to which they are met
within the applicable Performance Period, will determine the

9



--------------------------------------------------------------------------------



 



number and value of Performance Units that will be paid out to the Participant.
After the applicable Performance Period has ended, the holder of Performance
Units shall be entitled to receive payout on the number and value of Performance
Units earned by the Participant over the Performance Period, to be determined as
a function of the extent to which the corresponding Performance Goals have been
achieved.
          (c) Form and Timing of Payment. Payment of earned Performance Units
shall be made in a single lump sum following the close of the applicable
Performance Period. At the discretion of the Committee, Participants may be
entitled to receive any dividends declared with respect to Stock which have been
earned in connection with grants of Performance Units which have been earned,
but not yet distributed to Participants. The Committee may permit or, if it so
provides at grant require, a Participant to defer such Participant’s receipt of
the payment of cash or the delivery of Stock that would otherwise be due to such
Participant by virtue of the satisfaction of any requirements or goals with
respect to Performance Units. If any such deferral election is required or
permitted, the Committee shall establish rules and procedures for such payment
deferrals.
     7.6 Stock Grants. Stock Grants shall be awarded solely in recognition of
significant contributions to the success of the Company or Affiliates, in lieu
of compensation otherwise already due and in such other limited circumstances as
the Committee deems appropriate. Stock Grants shall be made without forfeiture
conditions of any kind.
     7.7 Qualified Performance-Based Awards.
          (a) Purpose. The purpose of this Section 7.7 is to provide the
Committee the ability to qualify Awards as “performance-based compensation”
under Section 162(m) of the Code. If the Committee, in its discretion, decides
to grant an Award as a Qualified Performance-Based Award, the provisions of this
Section 7.7 will control over any contrary provision contained in the Plan. In
the course of granting any Award, the Committee may specifically designate the
Award as intended to qualify as a Qualified Performance-Based Award. However, no
Award shall be considered to have failed to qualify as a Qualified
Performance-Based Award solely because the Award is not expressly designated as
a Qualified Performance-Based Award, if the Award otherwise satisfies the
provisions of this Section 7.7 and the requirements of Section 162(m) of the
Code and the regulations promulgated thereunder applicable to “performance-based
compensation.”
          (b) Authority. All grants of Awards intended to qualify as Qualified
Performance-Based Awards and determination of terms applicable thereto shall be
made by the Committee or, if not all of the members thereof qualify as “Outside
Directors” within the meaning of applicable IRS regulations under Section 162 of
the Code, a subcommittee of the Committee consisting of such of the members of
the Committee as do so qualify. Any action by such a subcommittee shall be
considered the action of the Committee for purposes of the Plan.
          (c) Applicability. This Section 7.7 will apply only to those Covered
Employees, or to those persons who the Committee determines are reasonably
likely to become Covered Employees in the period covered by an Award, selected
by the Committee to receive Qualified Performance-Based Awards. The Committee
may, in its discretion, grant Awards to Covered Employees that do not satisfy
the requirements of this Section 7.7.
          (d) Discretion of Committee with Respect to Qualified
Performance-Based Awards. Options may be granted as Qualified Performance-Based
Awards in accordance with Section 7.1, except that the exercise price of any
Option intended to qualify as a Qualified Performance-Based Award shall in no
event be less that the Market Value of the Stock on the date of grant. With
regard to other Awards intended to qualify as Qualified Performance-Based
Awards, such as Restricted Stock, Restricted Stock Units, or Performance Units,
the Committee will have full discretion to select the length of any applicable
Restriction Period or Performance Period, the kind or level of the applicable
Performance Goal, and whether the Performance Goal is to apply to the Company, a
Subsidiary or any division or business unit or to the individual. Any
Performance Goal or Goals applicable to Qualified Performance-Based Awards shall
be objective, shall be established not later than 90 days after the beginning of
any applicable Performance Period (or at such other date as may be required or
permitted for “performance-based compensation” under Section 162(m) of the Code)
and shall otherwise meet the requirements of Section 162(m) of the Code,
including the requirement that the outcome of the Performance Goal or Goals be
substantially uncertain (as defined in the regulations under Section 162(m) of
the Code) at the time established.

10



--------------------------------------------------------------------------------



 



          (e) Payment of Qualified Performance-Based Awards. A Participant will
be eligible to receive payment under a Qualified Performance-Based Award which
is subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals period are achieved within the applicable Performance
Period, as determined by the Committee. In determining the actual size of an
individual Qualified Performance-Based Award, the Committee may reduce or
eliminate the amount of the Qualified Performance-Based Award earned for the
Performance Period, if in its sole and absolute discretion, such reduction or
elimination is appropriate.
          (f) Maximum Award Payable. The maximum Qualified Performance-Based
Award payment to any one Participant under the Plan for a Performance Period is
the number of shares of Stock set forth in Section 4, or if the Qualified
Performance-Based Award is paid in cash, that number of shares multiplied by the
Market Value of the Stock as of the date the Qualified Performance-Based Award
is granted.
          (g) Limitation on Adjustments for Certain Events. No adjustment of any
Qualified Performance-Based Award pursuant to Section 8 shall be made except on
such basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
     7.8 Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan, granted to a Participant who is,
at the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. The Committee may establish
supplements to, or amendments, restatements, or alternative versions of, the
Plan for the purpose of granting and administrating any such modified Award. No
such modification, supplement, amendment, restatement or alternative version may
increase the share limit of Section 4.
     7.9 Notwithstanding any other provisions of the Plan, it is not intended
that any grant of an Award shall result in the deferral of compensation within
the meaning of Section 409A of the Code; provided, however, that to the extent
the grant of an Award would result in the deferral of compensation under
Section 409A of the Code, such Award shall comply with the requirements of
Section 409A of the Code. .
8. Adjustment Provisions.
     8.1 Adjustment for Corporate Actions. All of the share numbers set forth in
the Plan reflect the capital structure of the Company as of the Effective Date.
Subject to Section 8.2, if subsequent to that date the outstanding number of
shares of Stock (or any other securities covered by the Plan by reason of the
prior application of this Section) are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
such outstanding Stock, through merger, consolidation, sale of all or
substantially all the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
similar distribution with respect to such Stock, an appropriate and
proportionate adjustment will be made in (i) the maximum numbers and kinds of
shares provided in Section 4, (ii) the numbers and kinds of shares or other
securities subject to the then outstanding Awards, (iii) the exercise price for
each share or other unit of any other securities subject to then outstanding
Options and Stock Appreciation Rights (without change in the aggregate purchase
price as to which such Options or Rights remain exercisable), and (iv) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.
     8.2 Treatment in Certain Acquisitions.
          (a) Subject to any provisions of then outstanding Awards granting
different rights to the holders thereof, in the event of an Acquisition
constituting a Change of Control in which outstanding Awards are not Accelerated
in full, any then outstanding Awards shall nevertheless Accelerate in full if
not assumed or replaced by comparable Awards referencing shares of the capital
stock of the successor or acquiring entity or the entity in control of such
successor or acquiring entity, and thereafter (or after a reasonable period
following such Acquisition,

11



--------------------------------------------------------------------------------



 



as determined by the Committee) terminate. As to any one or more outstanding
Awards which are not otherwise Accelerated in full by reason of such
Acquisition, the Committee may also, either in advance of such Acquisition or at
the time thereof and upon such terms as it may deem appropriate, provide for the
Acceleration of such outstanding Awards in the event that the employment of the
Participants should subsequently terminate following such Acquisition. Each
outstanding Award that is assumed in connection with such Acquisition, or is
otherwise to continue in effect subsequent to such Acquisition, will be
appropriately adjusted, immediately after such Acquisition, as to the number and
class of securities and other relevant terms in accordance with Section 8.1.
          (b) For the purposes of this Section 8.2, an Award shall be considered
assumed or replaced by a comparable Award if, following the Acquisition
constituting a Change of Control, the Award confers the right to purchase, for
each share of Stock subject to the Award immediately prior to such Acquisition,
the consideration (whether stock, cash or other securities or property) received
in such Acquisition by holders of Stock on the effective date of such
Acquisition (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Stock);
provided, however, that if such consideration received in such Acquisition was
not solely common stock of the successor corporation or its Parent or
Subsidiary, the Committee may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Award for
each share of Stock subject to the Award to be solely common stock of the
successor corporation or its Parent or Subsidiary equal in fair market value to
the per share consideration received by holders of Stock in such Acquisition.
     8.3 Dissolution or Liquidation. Upon dissolution or liquidation of the
Company, other than as part of an Acquisition or similar transaction, (a) each
outstanding Option and Stock Appreciation Right shall terminate, but the
Optionee or Stock Appreciation Right holder shall have the right, immediately
prior to such dissolution or liquidation, to exercise the Option or Stock
Appreciation Right to the extent exercisable on the date of dissolution or
liquidation; (b) each share of Restricted Stock that is subject to a Risk of
Forfeiture immediately prior to such dissolution or liquidation may, at the
election of the Company, be forfeited by the Company prior to such dissolution
or liquidation pursuant to the terms of the applicable Award Agreement; and (c)
subject to subparts (a) and (b) of this Section 8.3, each other outstanding
Award shall be forfeited.
     8.4 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding sections, including but not limited to an extraordinary
cash distribution on Stock, a corporate separation or other reorganization or
liquidation, the Committee may make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, may deem equitable and
appropriate in the circumstances. The Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in this Section 8.4) affecting the Company or the financial statements
of the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
     8.5 Related Matters. Any adjustment in Awards made pursuant to this
Section 8 shall be determined and made, if at all, by the Committee and shall
include any correlative modification of terms, including of Option exercise
prices, rates of vesting or exercisability, Risks of Forfeiture, applicable
repurchase prices for Restricted Stock, and Performance Goals and other
financial objectives which the Committee may deem necessary or appropriate so as
to ensure the rights of the Participants in their respective Awards are not
substantially diminished nor enlarged as a result of the adjustment and
corporate action other than as expressly contemplated in this Section 8. No
fraction of a share shall be purchasable or deliverable upon exercise, but in
the event any adjustment hereunder of the number of shares covered by an Award
shall cause such number to include a fraction of a share, such number of shares
shall be adjusted to the nearest smaller whole number of shares. No adjustment
of an Option exercise price per share pursuant to this Section 8 shall result in
an exercise price which is less than the par value of the Stock.
9. Settlement of Awards
     9.1 In General. Options and Restricted Stock shall be settled in accordance
with their terms. All other Awards may be settled in cash, Stock, or other
Awards, or a combination thereof, as determined by the Committee at

12



--------------------------------------------------------------------------------



 



or after grant and subject to any contrary Award Agreement. The Committee may
not require settlement of any Award in Stock pursuant to the immediately
preceding sentence to the extent issuance of such Stock would be prohibited or
unreasonably delayed by reason of any other provision of the Plan.
     9.2 Violation of Law. Notwithstanding any other provision of the Plan or
the relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of Stock covered by an Award may constitute a violation of
law, then the Company may delay such issuance and the delivery of a certificate
for such shares until (i) approval shall have been obtained from such
governmental agencies, other than the SEC, as may be required under any
applicable law, rule, or regulation and (ii) in the case where such issuance
would constitute a violation of a law administered by or a regulation of the
SEC, one of the following conditions shall have been satisfied:
          (a) the shares are at the time of the issue of such shares effectively
registered under the Securities Act; or
          (b) the Company shall have determined, on such basis as it deems
appropriate (including an opinion of counsel in form and substance satisfactory
to the Company) that the sale, transfer, assignment, pledge, encumbrance or
other disposition of such shares or such beneficial interest, as the case may
be, does not require registration under the Securities Act or any applicable
State securities laws.
The Company shall make all reasonable efforts to bring about the occurrence of
said events.
     9.3 Corporate Restrictions on Rights in Stock. Any Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, or bylaws, of the Company.
     9.4 Investment Representations. The Company shall be under no obligation to
issue any shares covered by any Award unless the shares to be issued pursuant to
Awards granted under the Plan have been effectively registered under the
Securities Act, or the Participant shall have made such written representations
to the Company (upon which the Company believes it may reasonably rely) as the
Company may deem necessary or appropriate for purposes of confirming that the
issuance of such shares will be exempt from the registration requirements of the
Securities Act and any applicable state securities laws and otherwise in
compliance with all applicable laws, rules and regulations, including but not
limited to that the Participant is acquiring the shares for such Participant’s
own account for the purpose of investment and not with a view to, or for sale in
connection with, the distribution of any such shares.
     9.5 Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act or other applicable statutes any Stock issued
or to be issued pursuant to Awards granted under the Plan, or to qualify any
such Stock for exemption from the Securities Act or other applicable statutes,
then the Company shall take such action at its own expense. The Company may
require from each recipient of an Award, or each holder of Stock acquired
pursuant to the Plan, such information in writing for use in any registration
statement, prospectus, preliminary prospectus or offering circular as is
reasonably necessary for that purpose and may require reasonable indemnity to
the Company and its officers and directors from that holder against all losses,
claims, damage and liabilities arising from use of the information so furnished
and caused by any untrue statement of any material fact therein or caused by the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made. In addition, the Company may require of any such
person that such person agree that, without the prior written consent of the
Company or the managing underwriter in any public offering of Stock, such person
will not sell, make any short sale of, loan, grant any option for the purchase
of, pledge or otherwise encumber, or otherwise dispose of, any Stock during the
180-day period commencing on the effective date of the registration statement
relating to the underwritten public offering of securities. Without limiting the
generality of the foregoing provisions of this Section 9.5, if in connection
with any underwritten public offering of securities of the Company the managing
underwriter of such offering requires that the Company’s directors and officers
enter into a lock-up agreement containing provisions that are more restrictive
than the provisions set forth in the preceding sentence, then (a) each holder of
Stock acquired pursuant to the Plan (regardless of whether such person has
complied or complies with the provisions of clause (b) below) shall be bound by,
and shall be deemed to have agreed to, the same lock-up terms as those to

13



--------------------------------------------------------------------------------



 



which the Company’s directors and officers are required to adhere; and (b) at
the request of the Company or such managing underwriter, each such person shall
execute and deliver a lock-up agreement in form and substance equivalent to that
which is required to be executed by the Company’s directors and officers.
     9.6 Placement of Legends; Stop Orders; etc. Each share of Stock to be
issued pursuant to Awards granted under the Plan may bear a reference to the
investment representation made in accordance with Section 9.4 in addition to any
other applicable restriction under the Plan, the terms of the Award and, if
applicable, to the fact that no registration statement has been filed with the
SEC in respect to such Stock. All certificates for Stock or other securities
delivered under the Plan shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of any stock exchange upon which the Stock
is then listed, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
     9.7 Tax Withholding. Whenever Stock are issued or to be issued pursuant to
Awards granted under the Plan, the Company shall have the right to require the
recipient to remit to the Company an amount sufficient to satisfy federal,
state, local or other withholding tax requirements if, when, and to the extent
required by law (whether so required to secure for the Company an otherwise
available tax deduction or otherwise) prior to the delivery of any certificate
or certificates for such shares. The obligations of the Company under the Plan
shall be conditional on satisfaction of all such withholding obligations and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the recipient of an Award.
However, in such cases Participants may elect, subject to the approval of the
Committee, to satisfy an applicable withholding requirement, in whole or in
part, by having the Company withhold shares to satisfy their tax obligations.
Participants may only elect to have shares withheld having a Market Value on the
date the tax is to be determined equal to the minimum statutory total tax which
could be imposed on the transaction. All elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee deems appropriate.
10. Reservation of Stock. The Company shall at all times during the term of the
Plan and any outstanding Awards granted hereunder reserve or otherwise keep
available such number of shares of Stock as will be sufficient to satisfy the
requirements of the Plan (if then in effect) and the Awards and shall pay all
fees and expenses necessarily incurred by the Company in connection therewith.
11. Limitation of Rights in Stock; No Special Service Rights. Subject to
Section 7.3(e), a Participant shall not be deemed for any purpose to be a
stockholder of the Company with respect to any of the Stock subject to an Award,
unless and until a certificate shall have been issued therefor and delivered to
the Participant or his/her agent. Any Stock to be issued pursuant to Awards
granted under the Plan shall be subject to all restrictions upon the transfer
thereof which may be now or hereafter imposed by the certificate of
incorporation and the bylaws of the Company. Nothing contained in the Plan or in
any Award Agreement shall confer upon any recipient of an Award any right with
respect to the continuation of such recipient’s employment or other association
with the Company (or any Affiliate), or interfere in any way with the right of
the Company (or any Affiliate), subject to the terms of any separate employment
or consulting agreement or provision of law or certificate of incorporation or
bylaws to the contrary, at any time to terminate such employment or consulting
agreement or to increase or decrease, or otherwise adjust, the other terms and
conditions of the recipient’s employment or other association with the Company
and Affiliates.
12. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation, and the Plan is not intended to
constitute a plan subject to the provisions of the Employee Retirement Income
Security Act of 1974, as amended. With respect to any payments not yet made to a
Participant by the Company, nothing contained in this Plan shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or payments with respect to Options, Stock Appreciation Rights and
other Awards hereunder, provided, however, that the existence of such trusts or
other arrangements is consistent with the unfunded status of the Plan.
13. Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company shall be
construed as creating any limitations on the power of the Board to adopt

14



--------------------------------------------------------------------------------



 



such other incentive arrangements as it may deem desirable, including without
limitation, the granting of stock options and restricted stock other than under
the Plan, and such arrangements may be either applicable generally or only in
specific cases.
14. Termination and Amendment of the Plan.
     14.1 The Board may at any time terminate the Plan or make such
modifications of the Plan as it shall deem advisable. Unless the Board otherwise
expressly provides, no amendment of the Plan shall affect the terms of any Award
outstanding on the date of such amendment unless such amendment is necessary to
comply with Section 409A of the Code. In any case, no termination or amendment
of the Plan may, without the consent of any recipient of an Award granted
hereunder, adversely affect the rights of the recipient under such Award.
     14.2 The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan, but no such amendment shall impair the rights of the
recipient of such Award without such recipient’s consent unless the impairment
of such rights is necessary to comply with Section 409A of the Code.
15. Notices and Other Communications. Any notice, demand, request or other
communication hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or duly sent by first
class registered, certified or overnight mail, postage prepaid, or telecopied
with a confirmation copy by regular, certified or overnight mail, addressed or
telecopied, as the case may be, (i) if to the recipient of an Award, at such
recipient’s residence address last filed with the Company and (ii) if to the
Company, at its principal place of business, addressed to the attention of its
Chief Financial Officer, or to such other address or telecopier number or
electronic mail address, as the case may be, as the addressee may have
designated by notice to the addressor. All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report; and (iv) in the case of electronic
mail, when directed to an electronic mail address at which the receiving party
has consented to receive notice, provided, that such consent is deemed revoked
if the sender is unable to deliver by electronic transmission two consecutive
notices and such inability becomes known to the secretary or assistant secretary
of the Company or to the transfer agent, or other person responsible for giving
notice.
16. Governing Law. The Plan and all Award Agreements and actions taken
thereunder shall be governed, interpreted and enforced in accordance with the
laws of the State of California, without regard to the conflict of laws
principles thereof.

15